   8:21-cv-00041-RGK-PRSE Doc # 7 Filed: 03/11/21 Page 1 of 1 - Page ID # 21




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

RICHARD HARSHBARGER,

                      Plaintiff,                                    8:21CV41

        vs.
                                                               MEMORANDUM
NEMO GARDEN VALLY,                                              AND ORDER

                      Defendant.


        This matter is before the court on its own motion. On March 10, 2021, an order sent
to Plaintiff at his last-known address was returned to this court as undeliverable. (Filing 6.)
Plaintiff has an obligation to keep the court informed of his current address at all times.
See NEGenR 1.3(e), (g) (requiring pro se parties to adhere to local rules and inform the
court of address changes within 30 days). This case cannot be prosecuted in this court if
Plaintiff’s whereabouts remain unknown.

       IT IS THEREFORE ORDERED that:

        1.     Plaintiff must update his address by March 31, 2021. Failure to do so will
result in dismissal of this action without prejudice and without further notice to Plaintiff.

        2.     The Clerk of the Court is directed to set a pro se case management deadline
in this case using the following text: March 31, 2021: update of Plaintiff’s address due; if
none, dismiss.

       DATED this 11th day of March, 2021.

                                                   BY THE COURT:


                                                   Richard G. Kopf
                                                   Senior United States District Judge
